DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 03/20/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
 
Each compartment in grid 22 that contains drying material 26 can have a closure schematically illustrated as 21 on one border which can be a zipper or equivalent that can be selectively opened to replace spent drying material with fresh drying material. Using closure 21 the drying material 26 can be removed from grid pattern 22 as illustrated schematically by arrow 23 in FIG. 2. While the arrangement is preferably optimized for. (with emphasis)
The original disclosure does not teach the a closure being be a zipper or equivalent.
As is schematically illustrated by arrow 19 in fig. 3 representing the removable of liner 32 with grid pattern 22 and drying material 26 as an assembly.
The original disclosure does not teach the removable of liner 32 with grid pattern 22.



Applicant is required to cancel the new matter in the reply to this Office Action.
	
The drawings dated 12/22/2021 has been disapproved for having new matter.  The original disclosure does not teach the location of the closure at 21.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not teach the said drying agent is disposed in an array of compartments and the said compartments further comprise a closure.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   It is unclear what defines a closure in claim 4.  The claim seems to set forth that array of compartments, each having a closure.  but there is nothing in the specification set forth any kind of closure for each of the compartment.  Please identify the claimed closure in the specification and in the ORIGINAL drawings.

Claims 1, 2, 4-7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedberg (10251775).  Hedberg teaches a device comprising: an impermeable wall structure defining a selectively closable opening at 192, permeable liner 184, a drying agent 186 removably disposed on or within said impermeable wall structure,said drying agent removably mounted to said impermeable wall structure for regeneration and subsequent reuse therein.  
FIG. 5A shows an example low-humidity sleeve 180 that has a moisture impermeable outer shell 182 and a moisture permeable soft inner liner 184. 
..
Drawstrings 194 are provided at the ends 192 of the outer shell 182 for tightening the openings at the ends 192. 
..
Fasteners, such as snaps 190 or cooperating hook-and-loop-type fasteners, are installed at the ends of the inner liner tube 184 to restrict the desiccant packet tube 186 from shifting or falling out of the tubular compartment 188. (with emphasis)
..
The user can regenerate the drying agents (e.g., silica gel) each day to a dry state using, for example, a clothes dryer at conventional setting, a conventional oven set to less than about 200.degree.  F., or a microwave oven set to low power. (with emphasis)

	Note that with respect to the device being used for soiled clothing or footwear items until a laundry facility becomes subsequently available.  Note that this is an intended use and does not impart any structure over the device in Hedberg.  Also note that tubular container can be used as containers including clothing containers, see Chick, US 1552824, US 1748087, US 20100086242. 
	Regarding claims 4 and 5, note the array in fig. 2B and note the closure being the snap fasteners 190. 
	Regarding claim 13, note that removably mounted comprises the liner holding the absorbing unit to the impermeable wall structure.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Portier (7665601).   Hedberg meets all claimed limitations except for the said drying agent further comprises a color changing material to indicate the remaining ability of the drying agent to remove moisture from the soiled clothing or footwear items.    Portier teaches that it is known in the art to provide silica gel with a color changing material.
(11)    Another practice described in document WO 0109601 consists of knowing the hygrometric state of a dehydrating material acting as a impregnated with a copper salt-based ionic composition having the ability to change color according to the humidity state around the ionic composition. (with emphasis) 

It would have been obvious to one of ordinary skill in the art to provide color agent to enable one to enable one to see the moisture absorbed. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Qualkinbush et al. (6378224) or Sesselmann (9522207).  Qualkinbush or Sesselmann teaches that it is known in the art to provide charcoal (odor control) 
 (28)    According to another exemplary embodiment the combination of  odor-controlling materials further includes silica gel which is most commonly  used as a desiccant as a result of its high capacity for water adsorption.   However, silica gel has a pore size distribution which is different from that  of activated carbon.  Therefore, by creating a combination of activated carbon  and another component such as silica gel, the relative range and potential odor  adsorption performance of the odor-controlling material can be expanded and  improved through the use of multiple odor-controlling materials having varying  pore sizes. (Sesselmann, with emphasis)

5)   The desiccant material 40 may be any substance with moisture absorbing  properties which can be safely included in a consumer product.  One or more of the following materials, either alone or in combination may be utilized:  calcium oxide; silica gel; sodium bicarbonate; bentonite; attapulgite;  montmorillonite; ball clay; fire clay; Fuller's earth; carboxymethyl cellulose;  polyionic cellulose; hydroxyethyl cellulose; pectin; carrageenan; or alginae.   Additionally, the desiccant material 40 may be selected from any commercially  available odor and moisture absorbing granular product used for the waste of  household pets (`cat litter`) or a combination of `cat litter` and one or more  of the materials listed above.  Further, activated charcoal may be added to the desiccant material 40 to increase the effectiveness of the apparatus 5. (Qualkinbush, with emphasis)

It would have been obvious to one of ordinary skill in the art to provide an odor control agent or a fragrance material to lessen or eliminate bad odor.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hedberg in view of Carstens (20070106356).  In the alternative, Carstens teaches that it is known in the art to provide hook and loop fastener at 24/25 for a wearable device.  it would have been obvious to one of ordinary skill in the art to provide hook and loop fasteners on the packets of 154/168/178 to provide added security and prevent the packets moving around.

Claims 1, 2, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (20170247166).  Chen teaches storage container comprising an impermeable wall structure defining a selectively closable opening through which said clothing or footwear items are inserted transported and removed, a drying agent of silica gel, and a permeable liner at 104: 
In some embodiments, the mildew-resistant bag  101 is waterproof in that water or moisture cannot pass therethrough. 
	..
[0039] In some embodiments, the desiccant can be silica gel, bentonite,  limestone or other materials.  Further, the desiccant may be made of a material  that can absorb moisture and change color according to the amount of the  absorbed moisture. (with emphasis)

[0040] In some embodiments, the package 100 includes a pocket 104 for receiving  the protective unit 102. (with emphasis)

[0042] In some embodiments, the pocket 104 is attached to the mildew-resistant  bag 101.  The pocket 104 can be attached to the mildew-resistant bag 101 by an  adhesive, a tape, a fastening means, hook and loop fasteners (Velcro), male and  female buttons or any other suitable means.  In some embodiments, the pocket  104 is permanently or fixedly attached to the mildew-resistant bag 101. (with emphasis)

[0043] In some embodiments, the pocket 104 is permeable to air or moisture. (with emphasis)

[0044] Alternatively, the pocket 104 can be integrally formed with the  mildew-resistant bag 101 as shown in FIGS. 7-9.  FIGS. 8 and 9 are 

With respect to the limitation: “regeneration and subsequent reuse therein”, note the specification specifies silica gel as the agent and Cheng teaches the same agent and therefore, the agent in Cheng is capable to regenerate in the same manner.
Regarding claim 13, note that removably mounted comprises the liner holding the absorbing unit to the impermeable wall structure.
Regarding claim 14, note the drying agent can be non-removably mounted as set forth supra.
Claims 4-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Carlson et al. (4973448). Cheng meets all claimed limitations except for the drying agent being disposed in an array.  Carlson teaches that it is known in the art to provide drying agent in an array.  It would have been obvious to one of ordinary skill in the art to provide the drying agent in an array as taught by Carson to provide the desired amount of drying absorbent to be used.
Regarding claim 12, note the protrusions at 12 and depressions at 16 in Carson.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Qualkinbush et al. (6378224) or Sesselmann (9522207).  Qualkinbush or Sesselmann teaches that it is known in the art to provide charcoal (odor control) to silica gel.  It would have been obvious to one of ordinary skill in the art to provide an odor control agent or a fragrance material to lessen or eliminate bad odor.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iftkar (20160332107), or in the alternative under 35 U.S.C. 103 as being unpatentable over Iftkar in view of Hedberg.  Iftkar teaches container with impermeable wall 33, and drying agent at 70 being non-removably mounted. 
1.  A flexible panel for use in a sealable bag having inner and outer layers,  the flexible panel comprising at least one permeable inner layer and an  impermeable outer layer affixed together so as to provide a plurality of  cavities for receiving sorbent material, the cavities being arranged in a  pattern across the flexible panel. (with emphasis)

With respect to the impermeable wall structure for regeneration together with said impermeable wall structure for reuse of said drying agent and said wall structure, note that there is no structural difference between the claimed container and the container in Iftkar.  Also note the Iftkar teaches the agent can be the same as applicant’s silica gel which can be regenerate in the same manner.
[0224] Within the active bag enclosure in its layer lie chemical agents tied in  to the specially made ridges of the layer material 33 and 34 (47 in FIG. 7)  capable of absorbing oxygen (for example iron powder) and capable of absorbing  moisture (for example silica gel) (with emphasis)

In the alternative, Hedberg teaches that it is known in the art to flip the device in side out for regeneration:  
For example, to regenerate the silica gel, the user can flip the mitten  inside-out and place the moisture-saturated mitten in a clothes dryer or other  low or ultra-low humidity environment, e.g., as described below.  (with emphasis)

It would have been obvious to one of ordinary skill in the art to flip the device in side out for regeneration as taught by Hedberg for reuse and save money and/or the environment.

Iftkar references.   As set forth above, regarding the limitation: “regeneration and subsequent reuse therein”, note the specification specifies silica gel as the agent and Cheng or Iftkar teaches the same agent and therefore, the agent in Cheng is capable to regenerate in the same manner.

 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733